UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: June 30, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 11 Notes to financial statements page 16 For more information page 28 CEO corner To Our Shareholders, The stock market gained ground in the first half of 2007, returning 6.96% through June 30, as measured by the Standard & Poors 500 Index. It was bolstered by stronger-than-expected corporate earnings growth, healthy global economic growth, increased merger and acquisitions activity and mostly steady interest rates. These positives served to overcome concerns about inflation, a slumping housing market, the subprime mortgage debacle and mixed signals on the future direction of interest rates. In fact, at the end of May, the stock market passed a significant milestone, when the broad Standard & Poors 500 Index climbed beyond the record it had set seven years ago. From its peak in March 2000, the stock market spiraled downward three consecutive years, bottoming in 2002. The upturn began in 2003, and the market has advanced each year since, finally setting a new high on May 30, 2007. This nearly complete market cycle highlights the importance of an investment principle you have heard us speak of often: diversification. That is because it is a key to protecting, and growing, your assets. By allocating your investments among different asset classes, investment styles and portfolio managers, you are likely to be well represented through all phases of a complete market cycle, with the winners helping to cushion the fall of the losers. The challenge for investors with a diversified portfolio is to properly evaluate your investments to tell the difference between an underperforming manager and an out-of-favor style, while also understanding the role each investment plays in your portfolio. Thats where your financial professional can provide true value. He or she can help you make those assessments and also counsel patience, because a properly diversified portfolio by its very nature will typically have something lagging or out of favor  a concept that can be difficult to live with, but necessary to embrace. If everything in your portfolio is working, then you are not truly diversified, but rather are leveraged to the current market and the flavor of the day. If so, you are bound to be out of step in the near future. With the recent volatility in the securities markets, it has prompted investors to question how long this type of market cycle will last. History tells us it will end and that when it does, todays leaders may well turn into laggards and vice versa. Indeed, the current subprime mortgage market woes, the subsequent credit crunch and their impact on the financial markets and the global credit markets, are just the latest examples of why investors should be well-diversified. For with patience and a diversified portfolio, it could be easier to weather the markets twists and turns and reach your long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of August 27, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks to provide a high level of after-tax total return from dividend income and capital appreciation. To meet its objectives, the Fund normally invests at least 80% of its assets in dividend-paying common and preferred securities that the Adviser believes are eligible to pay dividends that qualify for U.S. taxation rates applicable to long-term capital gains, which currently are taxed at a maximum rate of 15%. Over the last six months ► Preferred and utility common stocks struggled during the period, hurt by interest rate concerns. ► Utility common stock holdings aided the Fund's returns the most. ► Tax-advantaged preferred holdings performed well, but those without tax benefits come under pressure. Top 10 issuers Regions Financial Corp. 3.5% KeySpan Corp. 2.6% ONEOK, Inc. 3.1% OGE Energy Corp. 2.5% Bank of America Corp. 2.7% Integrys Energy Group, Inc. 2.5% NSTAR 2.7% BP Plc 2.2% Spectra Energy Corp. 2.6% DTE Energy Co. 2.2% As a percentage of net assets plus the value of preferred shares on June 30, 2007. 1 Managers report John Hancock Tax-Advantaged Dividend Income Fund Owing largely to a late-period sell-off, utility common stocks and preferred stocks  two primary areas of emphasis for John Hancock Tax-Advantaged Dividend Income Fund  struggled during the six-month period ended June 30, 2007. Throughout much of the first four months of 2007, both segments continued to be bolstered by persistently strong investor demand for securities that generated attractive levels of incremental income over U.S. Treasury securities. A reasonably benign interest rate environment also helped as the Federal Reserve Board left its target short-term interest rate unchanged at 5.25% . In late February and early March, a plunge in Chinese stocks that sparked worldwide equity market declines, along with growing worries about problems in the subprime mortgage market, prompted investors to seek out the relative safety of high-quality, income-producing investments. A spate of merger and acquisition activity also helped utility stocks in late winter, although preferreds struggled during that time as a growing supply of the securities acted as a drag on their prices. Then in May and June, preferred stocks and utility common stocks came under significant pressure amid a bout of profit-taking, as investors seemingly concluded that the Fed wasnt going to be cutting rates in 2007. SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS National Fuel Gas ▲ Rebound in energy prices; planned shale exploration Energy East ▲ Company to be bought by Spanish energy concern SLM ▼ Investors fear company will be downgraded after leveraged buyout 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC. Gregory K. Phelps, Mark T. Maloney and Lisa A. Welch Financial stocks  another area of emphasis for the Fund  performed poorly. In the early months of the period, they more or less tread water as investors waited in vain for a cut in U.S. interest rates, which would help to improve the profit margins of many financial companies. Growing concerns about just how much pain the meltdown in the subprime mortgage market was causing banks, investment firms and hedge funds also weighed on financials. Owing largely to a late-period sell-off, utility common stocks and preferred stocks  struggled during the six-month period ended June 30, 2007. Performance For the six months ended June 30, 2007, John Hancock Tax-Advantaged Dividend Income Fund returned 0.33% at net asset value (NAV) and 1.16% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. The Funds yield at closing market price on June 30, 2007 was 5.94% . By comparison, the average closed-end specialty-utilities fund returned 5.10% at net asset value, according to Morningstar, Inc. For the same six-month period, the Merrill Lynch Preferred Stock DRD Index rose 0.56%, the S&P 400 Mid-Cap Utilities Index returned 2.66% and the S&P 500 Bank Index returned 3.33% . Utility commons lead As they have for some time now, our utility common stock holdings provided the biggest boost to the Funds performance. Among the most significant contributors was National Fuel Gas Co. It performed well, thanks in large part to strong pricing conditions for natural gas and investors excitement over the companys plans to explore for gas in the Tax-Advantaged Dividend Income Fund 3 Devonian black shales region in Pennsylvania and New York. Our holdings in Energy East Corp. were also among our biggest winners, as the company was the target of a cash buyout offer in June by a Spanish utility. Our stake in Dominion Resources, Inc. also performed well, bolstered in part by the companys sale of most of its oil and gas properties, as well as its intended buyback of a large dollar amount of its outstanding common stock. Telecommunications giants AT&T, Inc., Verizon Communications, Inc. and Vodafone Group Plc all posted good gains due to growing recognition that the stocks provided an attractive dividend yield and were operating in one of the fastest-growing industries around the world. The rising price of oil also helped our energy-related holdings, specifically BP Plc, Chevron Corp. and Total SA. Among our preferred holdings, we enjoyed a strong performance from PNM Resources, Inc., helped by the companys ability to generate greater-than-expected customer growth. In addition, investors were excited by news that Microsoft founder Bill Gates personal investment vehicle was entering into a joint venture with the utility and energy company. Our holdings in MetLife, Inc. also served us well, aided by strong demand for DRD-eligible preferreds. Bank of America Corp.s preferred holdings also enjoyed solid performance, helped by investor demand for attractively priced tax-advantaged preferred stocks issued by high-quality companies amid a dearth of such securities. SECTOR DISTRIBUTION 1 Multi-utilities 29% Electric utilities 15% Regional banks 9% Gas utilities 9% Other diversified financial services 7% Diversified banks 6% Integrated oil & gas 4% Oil & gas storage & transportation 3% Investment banking & brokerage 3% Oil & gas exploration & production 2% Integrated telecommunication services 2% Wireless telecommunication services 2% Government  U.S. agency 2% All others 7% Financials lag In terms of laggards, financial stocks as a whole detracted most from our performance. Banks such as Wachovia Corp. performed poorly, as investors worried about the direction of interest rates and the housing slowdowns impact on a host of financial companies. We lost ground with our stake in the preferred stock of student-loan company SLM Corp. Investors became concerned about a potential credit downgrade of the company amid news about the financing details of the companys agreement to be taken private in a leveraged buyout. Of particular concern was the high level of debt that would have to be serviced through cash flow from operations. We continued to hold on to SLM because Tax-Advantaged Dividend Income Fund 4 we believe the stocks price reflected the worst-case scenario, and we werent willing to part with it at such discounted valuations. As they have for some time now, our utility common stock holdings provided the biggest boost to the Funds performance. Outlook As we enter the second half of 2007, were cautiously optimistic about the prospects for preferred and utility common stocks. In our view, the ongoing downturn in the housing market and the higher consumer interest rates and bond yields that we saw at the end of the period could have a slowing effect on the economy in coming months. If economic growth trails off and inflation remains in check, we could see a rally in Treasury bonds. That rally, in turn, would likely be the catalyst for better performance for preferred and utility common stocks, but especially bank common stocks. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 1 As a percentage of the Funds net assets plus the value of preferred shares on June 30, 2007. Tax-Advantaged Dividend Income Fund 5 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 6-30-07 (unaudited) This schedule is divided into three main categories: common stocks, preferred stocks and short-term investments. Common stocks and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 107.02% (Cost $878,272,561) Diversified Banks 7.75% Comerica, Inc. 296,000 17,603,120 U.S. Bancorp. 720,900 23,753,655 Wachovia Corp. 435,000 22,293,750 Wells Fargo & Co. 260,000 9,144,200 Diversified Metals & Mining 0.47% Freeport-McMoRan Copper & Gold, Inc. (Class B) 53,600 4,439,152 Electric Utilities 11.35% American Electric Power Co., Inc. 488,500 22,002,040 Duke Energy Corp. 1,099,846 20,127,182 FPL Group, Inc. 65,000 3,688,100 Great Plains Energy, Inc. 67,000 1,951,040 Hawaiian Electric Industries, Inc. 114,700 2,717,243 Pinnacle West Capital Corp. 230,000 9,165,500 Progress Energy, Inc. 569,600 25,968,064 Southern Co. 613,400 21,033,486 Gas Utilities 10.66% Atmos Energy Corp. 756,500 22,740,390 National Fuel Gas Co. 456,000 19,749,360 Northwest Natural Gas Co. 300,000 13,857,000 ONEOK, Inc. 821,100 41,391,651 Piedmont Natural Gas Co., Inc. 100,000 2,465,000 Independent Power Producers & Energy Traders 1.92% Black Hills Corp. 454,000 18,046,500 Industrial Conglomerates 1.14% General Electric Co. 280,000 10,718,400 Integrated Oil & Gas 5.73% BP Plc, ADR (United Kingdom) (F) 410,000 29,577,400 Chevron Corp. 185,000 15,584,400 Total SA, ADR (France) (F) 107,000 8,664,860 See notes to financial statements Tax-Advantaged Dividend Income Fund 6 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Integrated Telecommunication Services 3.28% AT&T, Inc. 520,000 21,580,000 Verizon Communications, Inc. 225,300 9,275,601 Multi-Utilities 39.43% Ameren Corp. 561,100 27,499,511 CH Energy Group, Inc. 378,600 17,025,642 Consolidated Edison, Inc. 350,100 15,796,512 Dominion Resources, Inc. 304,000 26,238,240 DTE Energy Co. 609,914 29,410,053 Energy East Corp. 858,600 22,400,874 Integrys Energy Group, Inc. 636,741 32,301,871 KeySpan Corp. 811,747 34,077,139 National Grid Plc, ADR (Great Britain) (F) 62,900 4,640,762 NiSource, Inc. 790,500 16,371,255 NSTAR 1,086,000 35,240,700 OGE Energy Corp. 884,800 32,427,920 PNM Resources, Inc. 185,000 5,141,150 Public Service Enterprise Group, Inc. 247,600 21,734,328 SCANA Corp. 257,500 9,859,675 TECO Energy, Inc. 135,000 2,319,300 Vectren Corp. 774,500 20,857,285 Xcel Energy, Inc. 837,200 17,137,484 Oil & Gas Storage & Transportation 3.95% Enbridge Inc. (Canada) (F) 82,500 2,786,850 Spectra Energy Corp. 1,322,923 34,343,081 Other Diversified Financial Services 6.13% Bank of America Corp. 730,000 35,689,700 Citigroup, Inc. 187,000 9,591,230 JPMorgan Chase & Co. 253,800 12,296,610 Publishing 0.10% Idearc, Inc. 26,830 947,904 Regional Banks 12.60% BB&T Corp. 495,000 20,136,600 First Horizon National Corp. 215,000 8,385,000 KeyCorp 619,000 21,250,270 PNC Financial Services Group, Inc. (The) 305,000 21,831,900 Regions Financial Corp. 1,412,985 46,769,804 Thrifts & Mortgage Finance 1.24% Washington Mutual, Inc. 273,000 11,640,720 Wireless Telecommunication Services 1.27% Vodafone Group Plc, ADR (United Kingdom) (F) 354,375 11,917,631 See notes to financial statements Tax-Advantaged Dividend Income Fund 7 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Preferred stocks 30.84% (Cost $298,961,367) Broadcasting & Cable TV 0.32% Comcast Corp., 7.00% BBB+ 120,500 3,052,265 Consumer Finance 0.60% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 150,000 3,808,500 SLM Corp., 6.97%, Ser A BBB 37,300 1,792,265 Diversified Banks 2.02% Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) (F) A 858,500 19,032,945 Diversified Metals & Mining 0.27% Freeport McMoRan Copper & Gold, Inc., 6.75% B+ 20,000 2,570,000 Electric Utilities 10.02% Alabama Power Co., 5.30% (Class A) BBB+ 200,000 4,578,000 Carolina Power & Light Co., $5.44 BB+ 111,493 10,313,102 Connecticut Light & Power Co., $3.24, Ser 68G BB+ 20,686 1,063,391 Duquesne Light Co., 6.50% BB 427,000 21,390,053 Entergy Arkansas, Inc., $6.08 Ba1 11,372 1,145,374 Entergy Arkansas, Inc., 4.56% BB+ 9,388 746,053 Entergy Arkansas, Inc., 4.56%, Ser 1965 BB+ 9,818 780,225 Entergy Arkansas, Inc., 6.45% BB+ 110,000 2,750,000 Entergy Gulf States, Inc., $7.56 BB+ 28,422 2,822,305 Entergy Mississippi, Inc., 4.92% Ba2 8,190 693,591 Entergy Mississippi, Inc., 6.25% BB+ 197,500 4,795,557 FPC Capital I, 7.10%, Ser A BBB 48,600 1,223,262 FPL Group Capital Trust I, 5.875% BBB+ 280,000 6,302,800 Interstate Power & Light Co., 7.10%, Ser C BBB 20,600 526,330 Interstate Power & Light Co., 8.375%, Ser B Baa2 233,000 7,310,375 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 300,000 7,453,140 PPL Energy Supply, LLC, 7.00% BBB 297,512 7,747,212 Southern California Edison Co., 6.00%, Ser C BBB 30,000 2,887,500 Southern California Edison Co., 6.125% BBB 50,000 5,042,190 Xcel Energy, Inc., $4.56, Ser G BB+ 53,900 4,608,450 Gas Utilities 1.70% Southern Union Co., 7.55%, Ser A BB 627,000 15,982,230 See notes to financial statements Tax-Advantaged Dividend Income Fund 8 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Investment Banking & Brokerage 3.86% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB+ 246,100 12,120,425 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB+ 73,600 3,698,400 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A 63,000 2,929,500 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A 271,760 13,316,240 Lehman Brothers Holdings, Inc., 6.50%, Depositary Shares, Ser F A 164,300 4,173,220 Life & Health Insurance 1.92% MetLife, Inc., 6.50%, Ser B BBB 705,000 18,040,950 Multi-Line Insurance 0.54% ING Groep NV, 6.20% (Netherlands) (F) A 109,100 2,591,125 ING Groep NV, 7.05% (Netherlands) (F) A 100,000 2,508,000 Multi-Utilities 1.04% BGE Capital Trust II, 6.20% BBB 147,100 3,461,263 Public Service Electric & Gas Co., 5.05%, Ser D BB+ 23,442 2,133,222 Public Service Electric & Gas Co., 5.28%, Ser E BB+ 22,930 2,132,490 South Carolina Electric & Gas Co., 6.52% Baa1 20,000 2,008,126 Oil & Gas Exploration & Production 3.44% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 40,000 3,787,500 Chesapeake Energy Corp., 6.25%, Conv (G) B+ 9,290 2,668,552 Devon Energy Corp., 6.49%, Ser A BB+ 150,000 15,093,750 Nexen, Inc., 7.35% (Canada) (F) BB+ 422,984 10,743,793 Other Diversified Financial Services 3.85% ABN AMRO Capital Funding Trust VII, 6.08% A 970,000 22,620,400 Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 240,000 6,182,400 DB Capital Trust II, 6.55% A 300,000 7,365,000 Reinsurance 0.22% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) (F) BBB 94,000 2,053,900 Wireless Telecommunication Services 1.03% United States Cellular Corp., 7.50% BB+ 390,794 9,711,231 See notes to financial statements Tax-Advantaged Dividend Income Fund 9 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 2.15% (Cost $20,197,307) Government U.S. Agency 2.15% Federal Home Loan Bank Disc Note 4.80% (Y) 07-02-07 AAA $20,200 20,200,000 Total investments (Cost $1,197,431,235) 140.00% Other assets and liabilities, net 0.45% Fund preferred shares, at liquidation value (40.45%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (Y) Represents current yield on June 30, 2007. See notes to financial statements Tax-Advantaged Dividend Income Fund 10 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 6-30-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (cost $1,197,431,235) $1,315,560,697 Cash 149,650 Cash segregated at broker for future contracts (Note 1) 189,000 Dividends and interest receivable 4,329,957 Other assets 28,085 Total assets Liabilities Payable for investments purchased 122,790 Payable for futures variation margin 135,000 Payable to affiliates Management fees 39,776 Other 42,073 Other payables and accrued expenses 153,953 Total liabilities Auction Preferred Shares (APS) including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 15,200 shares issued, liquidation preference of $25,000 per share Net assets Common shares capital paid-in 798,439,298 Accumulated net realized gain on investments and financial futures contracts 28,890,665 Net unrealized appreciation of investments and financial futures contracts 118,673,898 Distributions in excess of net investment income (6,347,052) Net assets applicable to common shares Net asset value per common share Based on 42,077,487 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $22.33 See notes to financial statements Tax-Advantaged Dividend Income Fund 11 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 6-30-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to APS shareholders for the period stated. Investment income Dividends (net of foreign withholding taxes of $21,571) $30,375,878 Interest 782,568 Total investment income Expenses Investment management fees (Note 2) 5,021,290 Accounting and legal services fees (Note 2) 76,068 Compliance fees 10,205 APS auction fees 488,702 Federal excise tax 176,410 Custodian fees 94,701 Printing fees 49,603 Trustees fees 32,805 Professional fees 28,216 Registration and filing fees 19,707 Transfer agent fees 11,378 Interest 642 Miscellaneous 30,382 Total expenses Less expense reductions (Note 2) (1,339,011) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on Investments 37,576,695 Financial futures contracts 342,005 Change in net unrealized appreciation (depreciation) of Investments (55,932,196) Financial futures contracts 239,023 Net realized and unrealized loss Distribution to APS Series M (2,091,909) Distribution to APS Series W (2,060,881) Distribution to APS Series TH (2,066,282) Distribution to APS Series F (2,089,043) Increase in net assets from operations 1 Semiannual period from 1-1-07 to 6-30-07. See notes to financial statements Tax-Advantaged Dividend Income Fund 12 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders. Year Period ended ended 12-31-06 6-30-07 1 Increase (decrease) in net assets From operations Net investment income $60,175,988 $26,457,348 Net realized gain 27,943,881 37,918,700 Change in net unrealized appreciation (depreciation) 124,754,737 (55,693,173) Distributions to APS (16,454,223) (8,308,115) Increase in net assets resulting from operations Distributions to common shareholders From net investment income (48,826,716) (24,413,358) From net realized gain (22,389,010)  Total increase (decrease) Net assets Beginning of period 838,490,750 963,695,407 End of period 2 1 Semiannual period from 1-1-07 to 6-30-07. Unaudited. 2 Includes distributions in excess of net investment income of $82,927 and $6,347,052, respectively. See notes to financial statements Tax-Advantaged Dividend Income Fund 13 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 12-31-04 1,2 12-31-05 1 12-31-06 6-30-07 3 Per share operating performance Net asset value, beginning of period 4 Net investment income 5 1.14 1.22 1.43 6 0.63 Net realized and unrealized gain (loss) on investments 1.54 (0.23) 3.62 (0.42) Distributions to APS (0.29) (0.29) (0.39) (0.20) Total from investment operations Less distributions to common shareholders From net investment income (0.87) (1.16) (1.16) (0.58) From net realized gain  (0.09) (0.53)  Capital charges Offering costs related to common shares (0.02)    Offering costs and underwriting discounts related to APS (0.12)    Net asset value, end of period Per share market value, end of period Total return at net asset value 7 (%) 16 8 Total return at market value 7,9 (%) 8,10 8 Ratios and supplemental data Net assets applicable to common shares, end of period (in millions) $862 $838 $964 $940 Ratio of net expenses to average net assets 11 (%) 0.95 12 1.03 1.00 0.98 12 Ratio of gross expenses to average net assets 13 (%) 1.23 12 1.32 1.28 1.26 12 Ratio of net investment income to average net assets 14 (%) 6.11 12 5.97 6.76 6 5.50 12 Portfolio turnover (%) 42 8 24 41 20 8 Senior securities Total value of APS outstanding (in millions) $380 $380 $380 $380 Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25 Average market value per unit (in thousands) $25 $25 $25 $25 Asset coverage per unit 15 $79,542 $79,901 $88,352 $86,542 See notes to financial statements Tax-Advantaged Dividend Income Fund 14 F I N A N C I A L S T A T E M E N T S Notes to Financial Highlights 1 Audited by previous auditor. 2 Commencement of operations period from 2-27-04 through 12-31-04. 3 Semiannual period from 1-1-07 to 6-30-07. Unaudited. 4 Reflects the deduction of a $0.90 per share sales load. 5 Based on the average of the shares outstanding. 6 Net investment income per share and ratio of net investment income to average net assets reflects a special dividend received by the Fund which amounted to $0.13 per share and 0.63% of net assets. 7 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 8 Not annualized. 9 Total return would have been lower had certain expenses not been reduced during the periods shown. 10 Assumes dividend reinvestment and a purchase at $20.01 per share on the inception date and a sale at the current market price on the last day of the period. 11 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.69%, 0.71%, 0.70% and 0.70% for the periods ended 12-31-04, 12-31-05, 12-31-06 and 6-30-07, respectively. 12 Annualized. 13 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the adjusted annualized ratios of expenses would have been 0.89%, 0.91%, 0.90% and 0.90% for the periods ended 12-31-04, 12-31-05, 12-31-06 and 6-30-07, respectively. 14 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 4.42%, 4.14%, 4.74% and 3.95% for the periods ended 12-31-04, 12-31-05, 12-31-06 and 6-30-07, respectively. 15 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 16 Unaudited. See notes to financial statements Tax-Advantaged Dividend Income Fund 15 Notes to financial statements (unaudited) Note 1 Accounting policies John Hancock Tax-Advantaged Dividend Income Fund (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Significant accounting policies of the Fund are as follows: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
